DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossotto et al., US Pg. Pub. No. (2016/0311547) referred to hereinafter as Rossotto.
As per claim 1, Rossotto teaches a method of stopping at least one gas turbine, the at least one gas turbine comprising a gas generator provided with rotary members and a combustion chamber (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168), the at least one gas turbine comprising at least one power turbine, the at least one gas turbine comprising a fuel circuit controlled by calculation means, the calculation means being in communication with a selector (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168); wherein the method comprises the following steps for stopping the at least one gas turbine while it is in operation and being fed with fuel by the fuel circuit: generating a stop order with the selector for stopping the at least one gas turbine (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168); following the generation of the stop order, closing the fuel circuit on order of the calculation means 

As per claim 2, Rossotto teaches a method according to claim 1, wherein the method includes a step of braking the at least one power turbine with a brake (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 3, Rossotto teaches a method according to claim 1, wherein the limited duration is equal to a stored maximum duration (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 4, Rossotto teaches a method according to claim 1, wherein the selector is configured to be capable of generating an idling operation order for the at least one gas turbine, and the method includes the following steps: detecting that the at least one gas turbine is idling at the moment the stop order is generated (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168); when the at least one gas turbine was idling at the moment the stop order was generated, determining the length of time in idling of the at least one gas turbine before the stop order was generated (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168); and when the length of time is shorter 

As per claim 5, Rossotto teaches a method according to claim 4, wherein the limited duration varies as a function of the length of time (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 6, Rossotto teaches a method according to claim 4, wherein the limited duration is equal to the difference between the stored threshold and the length of time (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 7, Rossotto teaches a method according to claim 1, wherein while the rotary members are being rotated by the electrical machine for the limited duration, the electrical machine drives the rotary members in rotation at a ventilation speed that can be set automatically in use (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 8, Rossotto teaches a method according to claim 1, wherein the selector is configured to be capable of generating an order for the gas generator to operate at an idling speed while the rotary members are being rotated by the electrical machine for the limited duration, the electrical machine drives rotation of the rotary 

As per claim 9, Rossotto teaches a method according to claim 7, wherein the ventilation speed lies at most in the range 8% to 15% of a stored nominal speed for the gas generator (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 10, Rossotto teaches a method according to claim 7, wherein the ventilation speed is either constant or else decreasing or else is constant and then decreasing (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 11, Rossotto teaches a method according to claim 1, wherein the electrical machine automatically rotates the rotary members for a limited duration under the control either of a signal transmitted by the selector to the electrical machine, or of a signal transmitted by the calculation means to the electrical machine, or of a signal transmitted by an external controller that is in communication at least with the selector or with the calculation means (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 12, Rossotto teaches a method according to claim 1, wherein the step of automatically making use of an electrical machine to rotate the rotary members for a limited duration comprises a step of controlling the speed of the electrical machine as a function of a speed that is estimated using at least one sensor of the electrical machine 

As per claim 13, Rossotto teaches a method according to claim 1, wherein the step of automatically making use of an electrical machine to rotate the rotary members for a limited duration comprises a step of controlling the torque of the electrical machine as a function of a torque estimated from a measurement of the electric current consumed by the electrical machine (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).

As per claim 14, Rossotto teaches a method according to claim 1, wherein the at least one gas turbine comprises a plurality of gas turbines, each connected to a respective electrical machine, and the method includes the following step: controlling each electrical machine in motor mode with a common controller, the controller activating the electrical machines one after another while stopping the gas turbines, with none of the electrical machines being capable of operating in an electricity generator mode during the stopping (see at least Abstract, Para 5, 15, 17, 23, 25-27, 39, 100-158, 163-168).
As per claims 15-18, the limitations of claims 15-18 are similar to the limitations of claims 1-14, therefore they are rejected based on the same rationale.

Conclusion
Please refer to from 892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.